AO 106(Rev 04/10) §ahcamforas;prth\QBSO |\/|AT Document 1 Filed 12/20/18 Page 1 of 43

.-

,,.»--»»"”`

UNITED STATES DISTRICT COURT

for the
Western District of Washington

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identijj/ the person by name and address)

Toshiba 4 GB microSD card, et al.

CaseNo. mj 'g¢§go

\_/\/\./\/\/\./

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idemijj) the person or describe the
property to be searched and give its location).

See Attachment A, which is incorporated herein by reference

located in the W€St€m District of Washington , there is now concealed (idenzifv the

person or describe the property to be seized)!
See Attachment B, which is incorporated herein by reference.

 

The basis for the Search under Fed. R. Crim. P. 4l(c) is (check one or more):
I!{evidence of a crime;
[!{contraband, fruits of crime, or other items illegally possessed; _
E{property designed for use, intended for use, or used in committing a crime;

El a person to be arrested or a person Who is unlawfully restrained.

The search is related to a violation of:

Code Section O/j’ense Description

21, U.S.C. §§ 84l(a)(l), 846 Distribution of Controlled Substances, Possession of Controlled Substances With Intent to
Distribute, and Conspiracy to do the same.

The application is based on these facts:
Please see Affidavit of U.S. Postal Inspector Michael Fischlin

l!\/ Continued on the attached sheet.

Cl Delayed notice of days (give exact ending date if more than 30 days:t ) is requested
under 18 U. S C. § 3_103a, the basis of which rs set forth on the attached

M/m7/t/

Applicant s signature

Michael Fischlin, U.S. Postal Inspector
Printed name and title

Swom to before me and signed in my presence

Date: SM)LQ Z:Q`ZQ\'S/

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge
Printed name and title

Judge ’s signature

 

USAO No. 2017R01197

 

\OOONO'\U`I-I>L)J[\)>~

I\.)[\.)[\)[\.)[\.)[\)[\)[\)[\.)>-¢>-~\)-1)--‘>-l)-l)-‘)-‘>--¢)d
OO\lO\Ui-I>WI\)'-*O\OOC\]O\U`|-|>L)JN>-‘O

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 2 of 43

AFFIDAVIT OF MICHAEL FISCHLIN

STATE OF WASHINGTON )
) ss
COUNTY OF KING )

I, Michael Fischlin, an Inspector with United States Postal Inspection Service

(“USPIS”), Seattle, Washington, having been duly Sworn, state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I am a Postal Inspector with the USPIS and have been so employed since
June 2016. I am currently assigned to the Seattle Division, Prohibited Mail Narcotics
Team, where l investigate controlled substances transported via the United States Mail. l
have attended a one-week training course presented by the USPIS addressing narcotics
investigations and trends in narcotics mailings At that training, subject matter experts
taught current trafficking trends and suspicious parcel recognition

2. Prior to becoming a Postal lnspector, l was employed as a Special Agent
(“SA”) of the United States Secret Service (“USSS”). As part of my training, I
completed the Federal Law Enforcement Training Center (“FLETC”) Criminal
Investigator.Training Program as well as the USSS SA Training Program. While
employed by the USSS, I was trained in computer forensics. Prior to joining the USSS, l
served four years of active duty in the United States Marine Corps as a military
policeman

3. As a Postal Inspector, I am authorized to investigate crimes involving
federal offenses relating to the United States Postal Service (“USPS”). During the course
of my law enforcement career, l have conducted or participated in criminal investigations
involving access device fraud, bank fraud, computer fraud, counterfeit currency and
securities, identity theft, illegal narcotics, mail theft, robbery, and wire fraud. My duties
have included planning the execution of search warrants; Securing and searching

premises; seizing documents, records and other evidence; and interviewing witnesses

Aff`idavit of Ins e r Fi hlin - UNITED STATES ATTORNEY
p eto SC l 700 STEWART STREEr, Sun'E 5220

US AO 2017R0] 197 SEATTLE, WASHINGTON 98101
(206) 553-7970

\DOQ\]O\U\J>L)J[\))-*

l\.)[\)[\)l\)[\.)[\)l\)[\)[\.))-‘r-‘>-l>-*)-‘>_a>-¢>-a)-a)-¢
OO\]O\Lh-I>Wl\.)*-‘O\OOC\]O\Lh-I>L)Jl\)>-*O

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 3 of 43

4. The facts set forth in this Affidavit are based on my personal knowledge;
knowledge obtained from others during my participation in this investigation, including
other law enforcement officers ; review of documents and records related to this
investigation; communications with others who have personal knowledge of the events
and circumstances described herein; and information gained through my training and
experience Because this Affidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search warrant, it does not set forth
each and every fact that 1 or others have learned during the course of this investigation

PURPOSE OF AFFIDAVIT

5. This affidavit is made in support of an application for a federal search
warrant to search computer media, herein referred to as the SUBJECT DEVICES, as
more fully described in Attachment A. The SUBJECT DEVICES are:

a. Toshiba 4 GB microSD1 card;

b. Samsung 16 GB microSD card;

c. Samsung 64 GB microSD card; and

d. Sprint SIM2 card with ICC ID 89011200000329986078

6. The SUBJECT DEVICES are currently located at the offices of the USPIS,
located at 301 Union Street, Seattle, Washington. As discussed herein, there is probable
cause to believe that the SUBJECT DEVICES contain evidence of drug trafficking,
including on the dark web. The applied-for warrant would authorize the forensic
examination of the SUBJECT DEVICES for the purpose of identifying electronically
stored data particularly described in Attachment B.

//
//

 

1 A Secure Digital (“SD”) card is a non-volatile memory card. This removable storage media can store any digital
data. Many mobile phones include an SD card for storing data.

2 A Subscriber Identity Module (“SIM”) card is used to identify and authenticate subscribers on mobile telephony

devices, such as mobile phones It is also possible for SIM cards to store contact information and text messages

Affidavit of Inspector Fischlin - 2 UNITED STATES ATTORNEY
700 STEWART STREEr, SUITE 5220

USAO 2017R01 197 ' SEATTLE, WAerNGToN 98101
(206) 553-7970

\OOO\]O'\U`I-I>L)Jl\)*-‘

I\)I\)[\)[\)[\)[\)[\)I\){\)r-*>-‘)-‘>-l>-‘)-¢r_‘»-a)_¢>-a
OC\IO\Ul-l>b)l\)’-‘C\OOO\]O`\U`I-l>b~>l\)t-‘C>

 

 

Case 2:18-mj-00580-I\/|AT Document 1 7|:i|ed 12/20/18 Page 4 of 43

SUMMARY OF PROBABLE CAUSE
7. Attached as Exhibit C is an affidavit that 1 executed, dated, December 7,
2018, which is incorporated herein by reference3

7. On December 10, 2018, agents arrested MATTHEW WITTERS: Agents
also executed a series of seizure warrants on various banks and cryptocurrency account
that WITTERS maintained The seizures totaled hundreds of thousands of dollars

8. On December 11, 2018, agents executed a search warrant on a safe deposit
box that WiTTERS maintained at GBC International Bank in Shoreline, WA. Prior to
the search, on or about November 7, 2017, an HSI SA interviewed employees at the
bank. Several employees stated that WITTERS was observed bringing in bundles of U.S.
currency to put into the safe deposit box. WITTERS told employees he made the money
from bitcoin. l

9. On or about November 13, 2018, an HSI SA interviewed employees at the
bank again. An employee confirmed that WITTERS was still the lessee of the safe
deposit box. An employee witnessed WITTERS access the safe deposit box with bundles
of currency in a bag and then come out without the bag. An employee indicated
WITTERS openly spoke about how much money he made with bitcoin. An employee
advised that the safe deposit box was last accessed in March 2018.

10. During the search on December 11, 2018, agents located in the safe deposit
box a large amount of U.S. currency, in excess of $165,000. Agents also located a loaded
firearm and substances that appear to be drugs, but have yet to be tested. 1n addition,
agents located equipment and Supplies that could be used in the distribution of controlled
substances via the U.S. mail. The items included a digital scale with white residue,

plastic baggies, USPS tracking labels, and stamps

 

3 Upon review of the affidavit, 1 noticed that in paragraph 48, the reference should be to AlphaBay, not Dream
Market.
Affidavit of Inspector Fischlin - 3 MISTT:`I;:RTTASTTER:E/:T;J?Tl;“;§§]

USAO 2017R01 197 SEATTLE, WAerNGToN 98101
(206) 553-7970

©OO\]O`\U\-PL)JI\)»-

l\.) [\.) [\) [\) [\) [\.) l\.) [\.) [\) )-\ r-\ )-1 )- >--1 )-~V)-~ >-‘ >-¢\ >--\
OO\]O\U'l-BL)JN’-‘C>\OOC\]O\U\-PL)JI\)>-‘C

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 5 of 43

11. Agents also located a Cocoa Butter container inside of which was a piece
of paper containing twenty-four words which appeared to be a seed phrase4. Also in the
container was a small black bag. The SUBJECT DEVICES were found inside of the
small black bag. n

12. As discussed in my prior affidavit, a search of an email address associated
with WITTERS revealed an email with an attached photograph of numerous white strips
of tablets laid on a black surface The photograph matched the photograph for the
sayNOtoCUSTOMS Alplax listings on both AlphaBay and Dream Market. Metadata
associated with the photograph showed that it was taken on September 2, 2016, and that
the device used to take the photograph was a LG LS740. A LG LS740 is a mobile phone
otherwise known as a LG Volt. A search of the same email address revealed an email
sent to a cellular telephone carrier in July 2016 in which WITTERS claimed ownership of
a LG Volt. Mobile phones often use removable storage mediums such as several of the
SUBJECT DEVICES to store data.

USE OF DIGITAL DEVICES AND DARK WEB DRUG SALES

13. As a result of my training and experience, 1 know that digital devices are
often utilized by individuals who engage in dark web drug sales Suspects engaged in
dark web drug sales will use computers and mobile phones and transport those devices
while conducting illegal activity. 1n particular, a suspect needs digital devices to access
the Internet in order to navigate to dark web marketplaces Digital devices are further
needed to establish a dark web persona; list contraband for sale; communicate with
customers and associates on a dark web marketplace through encrypted messages and
other means; and to transfer digital currency from a marketplace to another wallet. As a
result, one form in which these items may be found is as electronic evidence stored on a

digital device

 

4 A seed phrase is a list of words that are necessary to recover and/or reconstitute cryptocurrency wallets

Affidavit of 1nspector Fischlin - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SLHTE 5220

US AO 20 17R01 1 97 SEATTLE, WAsHINGroN 98101
(206) 553-7970

 

 

\OOO\]O\U\-I>UJ[\)»_¢

l\.)[\)[\)[\)[\)[\)[\)[\)[\.))-‘)-‘)-l>-l>-l)-l)-‘)-‘>-‘>-‘
OO\]O`\Ul-J>WI\)>-‘O\OOO\]O\LA-I>L)JN>-‘O

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 6 of 43

14. As is the case with most digital technology, communications by way of
digital devices can be saved or stored on the digital device used for these purposes
Storing this information can be intentional, i.e., by saving an email as a file on the digital
device or saving the location of one’s favorite websites in, for example, “bookmark”
files Digital information can also be retained unintentionally, e.g., traces of the path
(including, but not limited to the 1P address) of an electronic communication may be
automatically stored in many places (e.g., temporary files or ISP client software, among
others).

15. 1n addition, 1 know based on my training and experience that those engaged
in dark web drug sales will use digital devices to, for example: a) store PGP keys; b) store
customer shipping information; c) store bitcoin wallets; and, d) store photographs of
narcotics Several of the SUBJECT DEVICES are capable of storing this type of data.

16. Based upon my training and experience, and conversations with other
experienced law enforcement agents and officers who have been involved in narcotics
cases 1 know the following:

17. Drug dealers regularly use cell phones and other electronic communication
devices to further their illegal activities As a result, evidence of drug dealing can often
be found in text messages address books call logs photographs emails, text messaging
or picture messaging applications videos and other data that is stored on cell phones and
other electronic communication devices Additionally, the storage capacity of such
devices allows them to be used for the electronic maintenance of ledgers pay/owe logs
drug weights and amounts customers contact information, not only during the period of
their drug trafficking violations but also for a period of time extending beyond the time
during which the trafficker actually possesses/controls illegal controlled substances The
records are kept in order to maintain contact with criminal associates for future
transactions and so that the trafficker can have records of prior transactions for which the

trafficker might still be owed money or might owe someone else money.

Aff`ldavit of Inspector Fischlin - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO 2017R01 197 sEAmE, wAsmNGroN 98101
(206) 553-7970

\DOO\]O\U\-l>b~>[\.))-‘

NNNN[\J[\)[\)I\)I\)>-*>-‘»-*)-»-‘»-‘>-‘>-ai-»»_i
OO\IO'\Lh-I>L»Jl\)»-*O\DOQ\]O'\Ui-£>wl\)>-*O

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 7 of 43

ELECTRONIC STORAGE AND FORENSIC ANALYSIS
_ 18. Forensic evidence As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as
direct evidence of the crimes described on the warrant, but also forensic evidence that
establishes how the SUBJECT DEVICES were used, the purpose of their use, who used
them, and when There is probable cause to believe that this forensic electronic evidence
might be on the SUBIECT DEVICES because:

a. Data on the storage medium can provide evidence of a file that Was
once on the storage medium but has since been deleted or edited, or of a deleted portion
of a file (such as a paragraph that has been deleted from a word processing file).

b. As explained herein, information stored within a computer and'other
electronic storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the United
States to establish and prove each element or alternatively, to exclude the innocent from
further suspicion 1n my training and experience, information stored within a computer
or storage media (e.g., communications images and movies transactional information,
records of session times and durations internet history) can indicate who has used or
controlled the computer or storage media. This “user attribution” evidence is analogous
to the search for “indicia of occupancy” while executing a search warrant at a residence
Additionally, some information stored within a computer or electronic storage media may
provide crucial evidence relating to the physical location of other evidence and the
suspect. For example, images stored on a device may both show a particular location and
have geolocation information incorporated into its file data. Such file data typically also
contains information indicating when the file or image was created. The existence of
such image files along with external device connection logs may also indicate the
presence of additional electronic storage media (e.g., a digital camera or cellular phone
with an incorporated camera). The geographic and timeline information described herein
may either inculpate or exculpate the computer user. Last, information stored within a '
computer may provide relevant insight into the computer user’s state of mind as it relates
to the offense under investigation

c. A person with appropriate familiarity with how an electronic device
works may, after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who used
them, and when.

d. The process of identifying the exact electronically stored

information on a storage medium that are necessary to draw an accurate conclusion is a

Affidavit of Inspector Fischlin - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUlTE 5220

USAO 2017R01 197 SEATTLE, WAsi-IINGTON 98101
(206) 553-7970

Co¢\lO\Lh-l>WN>-‘

N[\)I\)[\)[\)N[\.)[\)[\)>-d>-d>-l)-¢)-\)-d)-l)-l)~)-\
OCNO\Ui-I>UJ[\.)’-‘O\OOC\]O\U!LL»I\)>~O

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 8 of 43

dynamic process Electronic evidence is not always data that can be merely reviewed by
a review team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the application of
knowledge about how a computer behaves. Therefore, contextual information necessary
to understand other evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose
of its use, who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

19. Manner of execution Because this warrant seeks only permission to
examine devices already in law enforcement’s possession, the execution of this warrant
does not involve the physical intrusion onto a premises Consequently, 1 submit there is
reasonable cause for the Court to authorize execution of the warrant at any time in the
day or night.

20. Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the Federal
Rules of Criminal Procedure, the warrant 1 am applying for will permit imaging or
otherwise copying all data contained on the SUBJECT DEVICES, and will specifically
authorize a review of the media or information consistent with the warrant.

21. 1n accordance with the information in this affidavit, law enforcement
personnel will execute the search of the SUBJECT DEVICES pursuant to this warrant as
follows:

//
//
//

Affidavit of Inspector Fischlin - 7 UNlTED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

USAO 2017R01 197 SEATTLE, WAsi-IINGTON 98101
, (206) 553-7970

 

\OOCNO\U!-|>b~>[\))-‘

[\)[\)[\)[\)N[\)[\)[\)[\)r-\)-»-\)-\)-)-l»-»-r~r-\
OC\]O`\UI-l>le\)>-‘O\QOQ\]O\U!-PLJJNHO

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 9 of 43

a. Securing the Data

i. 1n order to examine the ESI in a forensically sound manner,
law enforcement personnel with appropriate expertise will attempt to produce a complete
forensic image, if possible and appropriate, of the SUBJECT DEVICES.5

ii. Law enforcement will only create an image of data physically
present on or within the SUBJECT DEVICES. Creating an image of the SUBJECT
DEVICES will not result in access to any data physically located elsewhere However,
SUBJECT DEVICES that have previously connected to devices at other locations may
contain data from those other locations

b. Searching the Forensic Images

i. Searching the forensic images for the items described in
Attachment B may require a range of data analysis techniques 1n some cases it is
possible for agents and analysts to conduct carefully targeted searches that can locate
evidence without requiring a time-consuming manual search through unrelated materials
that may be commingled with criminal evidence 1n other cases however, such
techniques may not yield the evidence described in the warrant, and law enforcement
may need to conduct more extensive searches to locate evidence that falls within the
scope of the warrant. The search techniques that will be used will be only those
methodologies techniques and protocols as may reasonably be expected to find, identify,
segregate and/or duplicate the items authorized to be seized pursuant to Attachment B to
this affidavit

//
//

 

5 The purpose of using specially trained computer forensic examiners to conduct the imaging of digital devices or
other electronic storage media is to ensure the integrity of the evidence and to follow proper, forensically sound,
scientific procedures When the investigative agent is a trained computer forensic examiner, it is not always
necessary to separate these duties Computer forensic examiners often work closely with investigative personnel to
assist investigators in their search for digital evidence Computer forensic examiners are needed because they
generally have technological expertise that investigative agents do not possess Computer forensic examiners
however, often lack the factual and investigative expertise that an investigative agent may possess on any given
case Therefore, it is often important that computer forensic examiners and investigative personnel work closely
together.

Affidavit of Inspector Fischlin - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUiTE 5220

US AO 2017R01 197 SF_ATTLE, WAsHINGToN 98101
(206) 553-7970

 

 

\OOONO`\UI-l>b~)[\)>-a

[\) [\)1 [\) I\) [\) I\) [\.) [\.) [\.) >-‘ )-‘ >- r-‘ »-1 >-l >-1 >-1 id id
09 \] O\ U`I -I> U~) l\~) 1_‘ O \O 00 \] O'\ U`| -l§ U~) [\) |_‘ 0

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 10 of 43

CONCLUSION

22. Based upon the evidence gathered in this investigation and set out above,
including but not limited to my review of data and records information received from
other federal agents and my training and experience, there is probable cause to believe
that evidence, fruits and/or instrumentalities of crimes in violation of Title 21, United
States Code, Sections 841(a)(1) (drug trafficking), as described in Attachment B to this
affidavit, incorporated herein by reference, will be found in the SUBJECT DEVICES,
further described in Attachment A to this affidavit, incorporated herein by reference

715 7/4/

MICHAEL FISCHLIN, Afnam
1nspector, USPIS

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on this 20 day of December, 2018.

 

 

MARY A ICE THEILER
United States Magistrate Judge

Affidavit of 1nspector Fischlin - 9 UNITED STATES ATTORNEY
700 STEWART STREET, SuiTE 5220

US AO 2017R01 197 sEATTLE, WAsHINGToN 98101
(206) 553-7970

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 11 of 43

ATTACHMENT A
PROPERTY TO BE SEARCHED

The property to be searched consists of the following devices seized during a
search of safe deposit box 610207 located at GBC International Bank, 16001 Aurora Ave
N, Shoreline, WA 98133, hereinafter, the “SUBJECT DEVICES”), specifically:

a. Toshiba 4 GB microSD card;
b. Samsung 16 GB microSD card:
c. Samsung 64 GB microSD card; and

d. Sprint SIM card with ICC ID 89011200000329986078.

The SUBJECT DEVICES are currently at United Stated Postal Inspection Service
Seattle Division Headquarters located at 301 Union Street, Seattle, Washington 98101.
This warrant authorizes the forensic examination of the SUBJECT DEVICES for the
purpose of identifying the electronically stored information described in Attachment B.

ATTACHl\/[ENT A - l
PROPERTY TO BE SEARCHED
USAO 2017R01197

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 12 of 43

ATTACHMENT B
ITEMS TO BE SEIZED

All records on the SUBJECT DEVICES described in Attachment A that relate to
violations of possession of controlled substances with intent to distribute and/or
distribution of controlled substances

a. Lists of customers and related identifying inforrnation;

b. Types amounts and prices of drugs trafficked as well as dates places and
amounts of specific transactions

c. Any information related to sources of drugs (including names addresses
phone numbers or any other identifying information);

d. All bank records checks credit card bills account information, and other
financial records;

e. All records or information related to the email addresses
anon4321 12344321@gmail.com, anon4321 1234@safe-mail.net,
cssrules@gmail.com; matthewwitters@gmail.com;
shikashikacho@gmail.com;

e. Any records or information pertaining to the dark web and dark web
marketplaces including but not limited to AlphaBay and Dream Market;

f. All records or information relating to controlled substances including
fentanyl and Xanax;

h. Any records or information pertaining to “sayNOtoCUSTOl\/IS” (or
spelling variants thereof) or “kakashisan” (or spelling variants thereof);

i. Digital currency applications and wallets to include seed phrases and
information regarding current balance and transaction history, i.e, date,
time, amount, and address of sender/recipient of a digital currency
transaction maintained in such wallets;

j. Any records or information pertaining to PGP applications to include
private and/or public keys;

k. Any records reflecting identifying telephone serial numbers belonging to
Matthew Witters (ESN, MIN, ISMI, or ll\/IEI);

ATTACH]\/[ENT B - l
ITEMS TO BE SEIZED
USAO 2017R01197

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 13 of 43

l. Any stored list of recent received, sent, and missed calls;

m. Any stored photographs of narcotics currency, firearms or other weapons

evidence of suspected criminal activity, including any embedded GPS data
associated with those photographs

n. Evidence` of user attribution showing who used or owned the SUBJECT
DEVICES at the time the things described in this warrant were created',
edited, or deleted, such as logs phonebooks saved usernames and
passwords and documents

As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created
or stored, including any form of computer or electronic storage (such as flash memory or
other media that can store data) and any photographic form.

ATTACHMENT B - 2
ITEMS TO BE SEIZED
USAO 2017R01 197

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 14 of 43

ATTACHl\/IENT C

_\C OO‘\]C’\'J!-I>UJN¢-~

iowi~)l~)r~>r~)w ' '
oo~io\m~>w`w§§;‘§;;;;§;:;

 

 

l Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 15 of 43

AFF]])AVIT OF MICHAEL FISCHLIN

STA'IE OF WASHINGTON q )_
» ~' ' ' ) ss
COUNTY OF KINGA ~ " )

I, Michael Fischlin, ian Inspector with United States Postal Inspection Service

(“USPIS” , Seattle, Washington, having been duly sworn, state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a_PostaI Inspector with the USPIS and have been so employed since
June 2016. l am currently assigned to the Seattle Division, Prohibited Mail Narcotics ’
Te_am, where I investigate controlled substances transported via the 11111ted States Mail. 'l ' '
have attended a one-week training course presented by the USPIS addressing narcotics '
investigations and trends in narcotics mailings A_t that training, subject matter experts
taught current trafficking trends and suspicious parcel recognition

2. Prior to becoming'a Postal Inspector, Iwas employed as a Special Agent
(“SA”) of the United States Secret Service (“USSS”). As part of my training I' '
completed the Federal Law Enforceinent Training Center (“FLETC”) Criminal
lnvestigator Training Prograni as well as the USSS SA' Training Program. While
employed by the USSS, Iwas trained in computer forensies. Prior to joining the USSS, I
served four years of active duty in the United States Marine Corps as a military
policeman 1 1 ' ' `

3.` As a Postal Inspector, I am authorized to investigate crimes involving _
federal offenses relating to the United States Postal Service (“USPS”-j. During the course
of my law enforcement career, I have conducted or participated in criminal investigations
involving access device ii‘aud, bank ii‘aud, computer fraud, coi.mter-feit currency and l
securities identity theft, illegal narcotics mail theft, robbery, and wire fraud My duties

' have included planning the execution of search warrants securing and searching

premises seizing documents records and other evidence; and interviewing witnesses '

UNnnn sums Ai'roRNEY `

Affidavit of lnspector'Fischlin-i ' _ 4 . _ mgm-dm - Smmo

USAO#2017R01197 1 ' > seamame 98101
. . . . (2116) 553-7970

 

 

 

 

 

 

\000\]€’\!.!1-§\»~3'!\)»-*.

mwwtocowxo`»z\))- f

 

 

.x~.)
,OO

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 16 of 43

4. As discussed below, MAUTIEW WI'ITERS sold drugs on dark web
marketplaces under the handles “kakasliisan” and “sayNOtoCUSTOMS,”' which were
shipped via the USPS. WITI'ERS completed approximately 2, 938 orders oi_i_ the dark
Web under the listed monikers for approximately 1271 bitcoins, valued at approximately
$764, 588 at the time of sales

PURPOSE OF AFFIDAVIT
j 5. 'Ihis affidavit is submitted iii support of an application for a search and
seizure warrant for the following property: `
a. A safe deposit box held at GBC International Bank located at 16001 Aurora
AveN~,; Shoreli__ne,- WA 98133 (hereinaher descrj;bed-as ‘_‘S-AFE DEPOSIT~
Box”j linked re checkng account number mixxxioi¢i, as timber
described in Attachment A, which is incorporated herein by reference

6. 4 As set forth below, there is evidence that the SAFE DEPOSIT BOX
contains evidence of drug trafficking iii violation of Title 21, United States Code,

Section 841(a)(1), including conspiracy to distribute controlled substances in violation of
T`itle 21, United States Code, Section 846. 1 seek authority to seize the items described' in _
Attachment B, which is incorporated herein `by reference

7 . ' 1 also submit this affidavit in support of an application for combined
criminal and civil forfeiture seizure Wairants for the following assets (collectively, the
“SUBJECT ASSETS”), as more fully set forth in Attachment C, which is incorporated
herein by reference:

a. Up to $86 666. 82` in U. S. funds contained` in U S. Bank account number X-
XXX- )G_(XX- 1982 held in the name ofMA'I"I`I-IEW M. WI'l`TERS
'(‘ ‘WI'I'I'ERS’ s Checking Account”);

b Up to $329, 250. 15 in U. S. funds contained in U. S. Bank account number
X XXX XXXX-7643 held in the name of MATTHEW M. WITTERS
(‘ ‘WITI`ERS’s Savings Account”); v

UNTI'ED STATES A'I'I`ORNEY

Amdavicofnspecwr.riscnm-z 4 ~, ` _ ' .. _
USA0#201_7R01197 _ » v t ’ '7°§§§§'€,“&1$1».$“_”$;§““§§§§2°

(205)553-7910

 

 

\ooo~.io\m.i>wm»'-»

r~.>_c\)x~)w +-" y `
qa\wa$-S.'B.bé)\o;:a;:$`§:;

 

 

l\.>
,QQ.

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 17 of 43

c. Up to $3,180 in U.S`. funds contained in GBC International Bank account _
number moment held in the name er MArnisw M.‘ wrrrans
_(“WI'I_"l`ERS’ s GBC Savings Account”);

d. All funds, including cryptocurrencies, contained in any Geniini Trust v
Company accounts held in the name of MA'I"IHEW WIT'l'ERS with Social
'Security Nomber XXX-XX-8436 (“WITTERS’s Gernini Account”);

e. All funds, including cryptocurrencies,' contained in any Bittrex accounts
basin the name erMArinsW Mr°rass with date er birth
XX/XX/l979` (“WI'I"I`ERS’s Bittrex Account”); and

.» f.- .;All U.S. dollar funds contained in-Robi:nhood'Markets, -Inc..account number
montana hen in the name er MATHIEW wn'InRs (“wrrmns’s
Robinhood Account”).

8. ' As set forth below, 1 submit that there is probable cause to believe that the
SUBIBCT AS SETS are property constituting or derived from, proceeds obtained,
directly or indirectly, as a result of violations of 21 U S. C. §§ 84l(a)(1), (b)(l.)(A), and
846 (conspiracy to distribute controlled substances) and/or are property used, or intended
to be used, in any manner or part, to commit, or to facilitate the commission of, such
violations The SUBJECT ASSETS are therefore subject to forfeimre to the United

States undeer U. S. C. § 853(a). _
9. 1 further submit that there' is probable cause to believe that the SUBJ’ECT

ASSETS constitute (l) moneys, negotiable instruments, securities, or other things of
value fumished or intended to be furnished' in exchange for a controlled substance,iii
violation of the Controlled Substances Act (“CSA”); t2) proceeds traceable to such an
exchange or (3) moneys, negotiable instruments, or securities used or intended to be
used to facilitate a violation of the CSA 'I`he SUBJECT ASSETS are therefore subject to
foifeitore to the United States under 21 U. S C. § 881(a)(6)

UNl'IH) STATES A'I'I`ORNEY

Affidavit oflns`pector Fischlin - 3 _ v 700 Smwm gm mo

_ `USAO#2017R01197 ' - seem weemcm< 98101
4 . v (2`06)553 7970 4

 

\Oc¢\)o\u\->o¢zo»~

Ni\)ror\>r\)m\\) ` ~ `
oo\)o\m->wm,§§$;:g;§;§:;

 

 

Case 2:18-mj-_00580-I\/|AT Document 1 Filed 12/20/18 Page 18 of 43

10. Because this afiidavit is submitted for the limited purpose of obtaining
search and seizure warrants, I am not including every fact known to me about WTERS
or the larger investigation ' '

FORFEITURE AND SEIZURE AUTHORITY

ll. As to civil forfeimre, under 21 U.S.C. § 881(3)(6), “[t]he following shall be
subject to forfeiture to the United States and no property right shall exist in them: . . . All _
moneys, negotiable instr'urnents, securities, or other things of value furnished or intended s
to be fin‘nished by any person in exchange for a controlled substance or listed chemical in
Violation of thissubchapter,' all proceeds traceable to such an exchange, and all moneys,
negotiable instruments, and securities used or intended to be used to_facilitate anyn l
violation of this subchapter.”

12. . Property subject to civil forfeiture under 21 U. S. C. § 88l(a) may be seized
pursuant to 18 U. S C § 981(b) (by 21 U. S. C. § 881(b))

13. As to criminal forfeiture, under 21 U. S. C. § 853(a), “[a]ny person convicted
of a violation of this subchapter or subchapter ll of th1s chapter punishable by
imprisonment for more than one year shall forfeit to the United States, irrespective of any
provision of State law [inter alid]-_(l) any property constituting or derived from, any ~

' proceeds the person obtained, directly or indirectly, as the result of such violation;` [and]

(2) any of the person’s property used, or intended to be used, in any manner or' part, to

~ commit, or to facilitate the commission of, such violation. ”

l4. Propcrty subject to criminal forfeiture under 21 U. S. C. § 853 may be seized
pursuant to 21 U. S. C § 853(t). With respect to seizure, 21 U. S. C. § 853(i) specifically

provides that a court may issue a criminal seizure warrant when it “determines that there

is probable cause to believe that the property to be seized would, 111 the event of

conviction, be subject to forfeiture and that a[] [protective] order under [21 U S. C.

§ 853(e)] may not be sutiicient to assure the availability of the property for forfeimre.”
151 Here, because the SUBJECT ASSETS may be easily withdrawn,

transferred, dissipated, or otherwise made unavailable for forfeiture, a protective order

curran sums A'rroRNEY
Ai`frdavit of ln_spector Fischlin- 4 _ 700 mm 5 gm 5220

USAO#2017ROI 197 4 y ' _ 4 Sam'u:, WAsbm~raroN 98101
b . _ 4 4 ' (206)553-79')0

 

NNNNNNN!\)N` '. "
ee~ao\m,.>»ww~o@§:ga:$§':$

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 19 of 43

may not be sufficient to ensure that the SUBIECT 'ASSETS remain available for
forfeiture For that reason, the United States seeks combined criminal and civil seizure
Warrants, authorizing law enforcement to seize the SUBJECT ASSETS and preserve '
them pending further forfeiture proceedings `,

BACKGROUN]) ON THE DARK WEB AND__ CRYPTOCURRENCY

16. Based on my training, research, education, and experience, l am familiar
with the following relevant terms and defmitions:

a. The “dark web” is a portion of the “Deep Web”l of the Internet,
where individuals must use anonymizing software or applications to access content and
websites.~.. Within'.~the,dark:web, criminal marketplaces-operate, allowing individuals to .
buy and sell illegal items, such as drugs, firearms, and other hazardous materials, with 0 4
greater anonymity than is possible on the traditional Internet (sometimes called the “clear

web” or simply the “web”). These online market websites use a variety of technologies

including the Tor network (defined below) and other encryption technologies, to ensure

that communications and transactions are shielded from interception and monitoring
Famous dark web marketplaces, also called Hidden Services, such as Silk Road,
AlphaBay,2 and Dream Market,~°’ operate(d) similarly to clear web commercial websites
such as Amazon_ and eBay, but offered illicit goods and services 4

b. “Vendors” are the dark web’s sellers of goods and ser'vices,A often of
an illicit nature, and they do so through the creation and operation of “vendor accounts”d

on dark web marketplaces Custoniers, meanwhile, operate “customer accounts ” Vendor

and customer accounts are not identified by numbers, but rather monikers or “handles,”

 

1 The Deep Web is the portion of the lnternet not indexed by search engines Examples are databases and
internal networks belonging to private industry, government agencies, or academic instinltions.

2 Based upon my training and experience I know that AlphaBay was a website on the dark web that
offered drugs and other contraband for sale. Furthermore, I know that AlphaBay was seized by U. S. law
enforcement 111 July 2017.

3 Based upon my training and experience I lmow that Dream Market is a website on the dark web that
offers drugs and other contraband for sale.

' ' ~ _ 4 '» UNm»:D sTATEs Ai'roizmzv
Affidavit of inspector Fischlin 5 _ . 700 smm,S z mm mo

` USAO#ZO] 7R01 197 _ ' l ' Sim'rt.a, WAsHiNoToN 98101
’- . ' (205) 553-7970 .

 

\D'OQ\]C‘\Lh-¥>W!\JI-*

10
1 1

12v

13
14
15
16
17
18
19
20
21
22
23
24
' 25
` 26
27
28

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 20 of 43

much like the usemaine one would use on a clear web site. If a moniker on a particular

marketplace has not already been registered by another user, vendors and customers can
use the same moniker across multiple marketplaces, and based on seller and customer
reviews, can become well known as “trusted” vendors or customers It is also possible
for the same person to operate multiple customer accounts and multiple vendor accounts
at the same time. For example, based on my training and experience, l know That one
person could have a vendor account that he or she uses to sell illegal goods on a dark web
marketplace in exchange for cryptocurrency; that same vendor could also have a'different
customer account that he or she uses to exchange cryptocurrency earned from vendor `
sales»for tiat'ciirrency;‘i~~Because they are separate-accounts,’ a person-could use different - -
accounts to send and receive the same cryptocurrency on the dark web. ll<now from t
training and experience that one of the reasons dark web vendors have multiple monikers
for different vendor and customer accounts is to prevent law enforcement from ' l
identifying which accounts belong to the same person and who the actual person is that
owns or uses the accounts ‘_

c. ` Pretty Good Privacy (“PGP”) is used on dark`web markets to encrypt
communications between vendors and'customers. When a customer orders from a l
vendor or sends a vendor a message on a dark web market,` that information may be
stored in the marketplace’s database. Given concerns that the marketplace server may be

hackett or seized by law enforcement, vendors and customers often communicate via

tPGP~ encrypted means to address this security problem

d. The “Tor network,” or simply “Tor, ” (an abbreviation for “The
Onion Routei”) is a special network of computers on the Internet, distributed around the
world, designed to conceal the true Internet Protocol (“IP”) addresses of the computers

accessing the network, and, thereby, the locations and identities of the network’s users.

 

4 Fiat currency is currency created and regulated by a government such as the U. S Dollar, Euro, or

'Japanese Yen
Affidavit ofln_spector Fischlin - 6 ' ' ' '7§§';]§3§‘§1£5 AM°

(206) 553-7970

USAO#2017R01197 ' Smmc,WAsmNcronssioi `

 

 

 

 

\ooo\io\\`u~.c>mro,_.

,_r~)l~)x~>wr~)x\>z\)`r\>"' l "
'oo.\:osw‘.:_>uaw~tc`>)“@;:'a;§;§:g

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 21 of 43

Tor also enables Websites to operate~on the networkin a Way that conceals the true IP'
addresses of the computer sewers hosting the websites, which are referred to as “hidden
services” on the Tor network. Such hidden services operating on Tor have complex web

addresses, generated by a computer algorithm, ending in “.onion” and can only be

accessed through specific web browser software, including a browser known as “Tor

Browser,” designed to access the Tor network. An example of a'hidden services website
is the aforementioned AlphaBay.‘ ` n ' d ' l ' `

e. l Cryptocmrency, a type of virtual curreney, is a decentralized, peer-to
peer, network-based medium of value or exchange that may be used as a substitute for '

' '§a-t currency-to buy;g'oods or services or exchanged for»iiat cunency» mother-a » » ' -

cryptocurrencies. Examples of cryptocurrency are Bitcoin5 (“BTC”), Ethereum (“E'I`I-l”
or “ether” , and T ether '(“U"SD~”I"’). Cryptocurrency can exist digitally on the Internet, in

an electronic storage device, or in cloud-based servers. Although not usually stored in

' any physical form, public and priyate keys (described below) used to transfer

cryptocurrency from one person or place to another can be printed or written on a piece
of paper or other tangible‘object. Cryptocurrency can be exchanged directly person t_o
person, through a cryptocurrency exchange, or. through other intermediaries Generally, _
cryptocurrency is not issued by any government, bank, or company; it is instead
generated and controlled through computer software operating on a decentralized peer-to-
peer network_. Most cryptocurrencies have a “blockchain,” which is a distributed public
ledger, run by the decentralized network, containing an immutable and historical record
of every transaction6 Cryptocurrency is not illegal in the United States.

 

5 Sinc_e Bitcoin is both a cryptocurrency and a protocol, capitalization differs Accepted practice is to use
“Bitcoin” (singular with an uppercase letter B) to label the protocol, sonare, and community, and '
“bitcoin ”(with a lowercase letter b) or “BTC” to label units of the cryptocurrency. That practice is _
adopted here.

6 Some cryptocurrencies operate on blockchains that are not public and operate in such a way to obfuscate
transactions making it difficult to trace or attribute transactions

. UNITED sums A'I~‘roRNEY
Affidavit of. lnspector Fischlin- 7 . . . 700 mar ’ sm mo

USAO#2017R01197 ` , smms, wAsmNe'roN%lol
' - `. ~ _ (206)553-7970

 

 

 

\ooo~.)c\u\.t>wi\;»-*"

r\>‘r\)"t~)t~.>t~)t~)r~)mr~) ;`
oo\i-c\meww~c@';`;;;§@§:g

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 22 of 43

_ g f. _ Bitcoin is a type of cryptocurrency Payments or transfers of value
made with bitcoin are recorded in the Bitcoin blockchain and thus are not maintained by
any single administrator or entity As mentioned above, individuals can acquire bitcoin
through exchanges (i e., online companies which allow individuals to purchase or sell
cryptocurrencies in exchange for fiat currencies or other cryptocurrencies), bitcoin
ATMs, or directly from other people. Individuals can also acquire cryptocim‘encies by
“mining.” An individual can “mine” bitcoins by using his/her computing power to solve
a complicated algorithm and verify and record payments on the blockchain. individuals

are rewarded for this task by receiving newly created units of a cryptocm'rency.'

~Individuals can send~and receive cryptocurrencies online¢usiii'g~many typesef electronic

devices including laptop computers and smart phones. Even though the public addresses
of those engaging in cryptocurrency transactions are recorded on a blockchain, the
identities of the individuals or entities behind the public addresses are not recorded on
these public ledgers. If, however, an individual or entity is linked to a public address, it
may be possible to determine what transactions were conducted by that individual or ~
entity. Bitcoin transactions are therefore sometimes described as “pseudonymous,”
meaning that they are partially anonymous And while it is not completely'anonymous,
Bitcoin allows users to transfer fluids more anonymously than would be possible through ~
traditional banking and credit systems

g. Cryptocurrency is stored in a virtual account called a wallet Wallets l
are software programs that interface with blockchains and generate and/or store public
and private keys used to send and receive cryptocurrency. A public key (or public
address) is akin to a bank account inumber, and a private key (or private address) is akin
to `a Personal Identitication Nurnber (“PIN”) number or-password that allows a user the
ability to access and transfer value associated with the public address or key. To conduct '
transactions on a blockchain, an individual must use the public key and the piivate`key. l
A-public address is represented as a~case-sensitive string of letters and numbers Each `

public address is controlled and/or accessed through the use-cfa unique corresponding

` '» ' - _ ' . ' uNnnDsrArssArrom~zEY "
Affidavit of inspector Fischlin 8 , . 700 m ’ mo .

USAO#ZOI?ROI 197 simms wm 98101
i_ . » . (206)553-7970 _

 

 

 

 

\CO¢~`]Q\Ui-I>WN|-*

wwro`z~)'t\>wiox~)i~) ' ` 1
-oo~io\m-i>/w'w~o;’o_‘o:a;§$§:§'

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 23 of 43

private key--the cryptogiapliic equivalent of a password or PIN-needed to access the
address ()nly the holder of an address’s private key can authorize any transfers of ' t
cryptocurrency from that address to another cryptocurrency address

h. ` Although cryptocurrencies such as Bitcoin have legitimate uses, ,
cryptocurrency is also used by individuals and organizations for criminal purposes such
as money laundering and is an oft-used means of payment for illegal goods and services
on hidden services websites operating on the Tor network By maintaining multiple
wallets, those who use cryptocm'rency for illicit purposes can attempt to' thwart law
enforcement’s efforts to track purchases within the dark web marketplaces As of ' '
December 3, 20 18 » one bitcoin is worth approximately ~$3~, 8€1~ 8.~1.5, though the value of ; ~
bitcoin is generally much more volatile than that of fiat currencies.

i. Exchangeis and users of cryptocmrencies store and transact their
cryptocurrency in a number of ways, as wallet software can be housed in a variety of
forms`, including: on a tangible, external device (“hardware Wallet”); downloaded on a
Personal Computer (“PC”) or laptop (“desktop wallet”); with an lnternet~ based cloud
storage provider (“online wallet”); as a mobile application on a smartphone or tablet
(“mobile wallet”); as printed public and private keys (“paper wellet”); and as an online
account associated with a cryptocurrency exchange Because these desktop, mobile, and
online wallets are electronic in nature they are located on mobile devices (e g., smart
phones o`r tablets) or at websites that users can access via a computer, smart phone, or any
device that can search the Internet Moreover, hardware wallets are located on some type
of external or removable media device, such as a Universal Serial Bus (“USB”) thumb
drive or other commercially available device designed to store cryptocurrency (e.g.
Trezor,'Keepkey, or Nano Ledger). In addition, paper wallets may contain an address
and a QR code" with the public and private key embedded in the code.~ Paper wallet keys
are not stored digitally, Wallets can also be backed up into, for example, paper printouts,_

 

"' A QR code' is a matrix barcode tliat' is a machine»readable optical label. v
UNI'I'E.D STATBS ATI`ORNEY'

Affidavit of Inspector Fischlin- 9 ~ 100 smwAR-r sum sumz 5220

.(206) 553»7970 '

USAO#2017ROll97 ' ` . ssima,w,tsnmomwsioi

 

 

 

\O°¢\)o\ui-rdu.)w~‘

m.x=»wm»-owoo\ia\;~:@§:;

[\JN
QQ\I

 

!\)
G\`-

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 24 of 43

USB drives, or CDs, and accessed through a “recovery seed” (randorn words strung
together in a phrase) or _a complex password. Additional security safeguards for
cryptocurrency wallets can include two~_factor authorization (such as a password and a

,phrase) I also know that individuals possessing cryptocurrencies often have safeguards

in place to ensure that their cryptocurrencies become further secured in the event that
their assets become potentially vulnerable to seizure and/or unauthorized transfer.

1 ’ j. ' Cryp`tocurrency mixing services exist which allow for a user to make
their transactions and digital assets anonymous on the blockchajn. Cryptocurrency g

mixing services work by sending a user s coins to a pool where they are then inixed with

~'coins'"beloiiging' to others ~A user then receives coins from‘wallets'that'-are` imrelated_to ‘ » = »

their own, thereby obfuscating the link between a user’s old and_new wallets. These
services are often referred to as a “mixers” or “tumblers ”8 y 1

k. ‘ Bi`tlrex, Coinbase, and Gemini Trust Company (“Gemini”) are
companies that each offer a cryptocuirency wallet service Users of Bith'ex, Coinbase,
and Geniirii can create online accounts with the respective companies where they can
purchase, sell, exchange, store, receive, and/or transfer cryptocm'rencies

l. According to its website, Geniini is a digital asset exchange that
allows users to buy, 'sell, and store digital assets such as bitcoins. According to its
website, B_ittr_e)r is a blockchain platform that provides users with digital wallets and the

ability to execute trades.

in. ln light of the above information regarding Bittrex and G_eniini, I

anticipate that both companies_, if served with a seizure warrant, would be capable of

1 assisting with the seizure of cryptocurrencies that are stored in, or accessible via, Bittrex

and Gemini-provided wallets.

 

‘ Based upon my training and experience, I know that dark web vendors often utilize mixers allowing
them to transact anonymously on the blockc_hain.

, >_ uNm=.D sums Ai'noiiNEv
Affidavit of inspector Fischlin~ 10 v 700 mms ’Smm 5220

USAO#2017R01197 _ » Siimm, WAsmNeroN%-IOI
. 1 . . (206) 553-7970

 

 

sooo'\io\u\.i>c.>r\>'--

.i\>i\>r~)i\)i\)i~>i~)c~> `~
asaaiu~na°:aa:sa:ee:e

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 25 of 43

sUMMARY oF~PnoBABLE'. CAUsE
A. ` The seized Pa¢kages
1.7 During the investigation law enforcement seized multiple packages of
drugs that were destined for WITI`ERS. .

185 Specifically, on or about November 20,2017,1 intercepted an international
parcel at the Shoreline Post office The parcel was ii'oin China and addressed to
WI'ITERS at 16738 an Ave NE, Shoreline, WA. A Hoineland Security Investigations
(“HSI”) SA conducted an extended border search of the parcel. The parcel contained
small plastic baggies with a white powder and a rock-like substance The substances `

~ -found‘within~the parcel were sent to the Washington State-Patrol ~(*-‘WSP”~)-Crime 1 -»

Laboiatory for analysis (_)n November 27, 2018, the WSP Crime Laboratory provided
results Based upon gas chromat'ography/rnass _spectrometry and infrared spectroscopy, a
WSP Crime Laboratory. forensic scientist concluded that one of the baggies containing
five grams of white powder contained fentanyl USPS business records showed that a

phone number associated with M'ITERS had tracked the parcel

19. On or about November 20, 2017, U. S. Custonis and Border Protection
(“CBP”) in San Francisco, California, had seized an international parcel from China
addressed to WITTERS at the same Shoreline address. The package contained a variety

identified as fentanyl hydrochloride Fentanyl hydrochloride is the hydrochloride salt
form of fentanyl. '

20. Previously, on or about September 9, 2017, CBP in Torrance, California,
had seized an international parcel from Tonga addressed to WI'l'I`ERS at the same
Shore'line address The package contained a variety of substances, including
approximately six grams of a substance that was presumptively identified as
benzylfentanyl.. Benzylfentanyl is a fentanyl analog '

 

UNITED STATES ATI`ORNEY

Affidavit of hispeotor Fischlin l l v '_ ~ 700 sm’m S gm mo

USAO#ZO l 7RO l l 97 . . l ` Sim'ri.e, wAsim~ieroN 98101
, (206) 553 -7970

of substances, including approximately five grams of a substance that was presumptively _'

 

 

 

\o'oo\io\ux.l>.mx~o»_.

NNNNNNNNN*»- ` '
oo~ic\~w.>ws)~o\o;SEEF-EES:S

waddI`BSS.' '-

 

 

Case 2:1_8-mj-00580-I\/|AT Document 1 _Filed 12/20/18 Page 26 of 43

B. wITTERs’s orders on the park Web y
21. ln April 2017, federal agents executed a search warrant for a residence in

Ol€lahoma. . _The residence was associated with a dark web vendor who operated _on .

AlphaBay who shipped controlled substances, including fentanyl, via the USPS. Agents

seized drugs from the residence, including fentanyl. In addition, a spiral notebook was
found inside cfa backpack within the residence One of the pages within the notebook
contained a label bearing the name “Matt Witters” and the address “2104- SW llOth St,_
Seattle, WA 98146.” Cn the same page, the word ‘.‘saynotocustoms” Was handwritten.'
Using a law enforcement database, l found thath"l'I`ERS was associated with thjs"street

22. ln December 2017, l learned of a USPIS case in California that involved a ' .
suspect in Seattle. Specilically, in August 2017, `S.G. was charged in theS`o_uthern
District of California with Conspiracy to Distribute Fentanyl, Possession With Intent to
Distribute Carfentanil, and Possession with Intent to Distribute Ketamine. Pursuant to a ,
search warrant served on S;G.’s.computers and investigation into S_.G."s dark web
identities, it was determined that S.G. had operated on numerous dark web marketplaces,
including AlphaBay. The investigation revealed that S.G. had.completed thousands of
transactions on the dark web where S.G. had bought and sold controlled substances
throughout theUnited States. The investigation also revealed that S.G. imported
narcotics into the United States. _ '

23. A sales ledger was found on S. G.’ s computer with entries listing the type
and amount of drug sold, the buyer’ s dark web marketplace moniker, and the name and
address of where the package was sent. Two of the entries included WI'I'I`ERS’s name:

DEC 21

Matt Witters l K- sayNotoCustoms Ab
7905 Deu'oit Ave. SW

Seattle, WA 98106- 1906

UNITED STA'I'ES A'ITORNEY

Affidavit oflnspector Fischlin - 12 _ ~ . v - 700 mms ,S‘m 5220

USAO#ZOI7ROII97 ' 4 . Sna'rrw,WAsmNeroN‘,>SlOl _ '
» , ~ _ (20§)5s3»7970

 

\OOO\IG\U\-¥>WNI-\

`x~)~x~.)\~.>~c~)x-)mi~)x~> "
oo_`ia\-m.hmw~g@;:_a;§;$§:;

 

 

 

Case 2:18-mj-00580-I\/|AT D.ocument 1 Filed 12/20/18 Page 27 of 43

IUN 17 . l , ,
Matt`Witters - 2 K ~ sayNotoCustoms
2104 SW 110th St. '

. - Sea;ttle, WA 98146

.`~24. Using a law enforcement database, l found that WI'I"IERS was associated
with both of these street addresses S.G. told law enforcement agents that “K” on the
ledger referred to Ke_tamine. Ketamine is a Schedule [[I controlled substanceh
c. soyNotocUsToMs’e Dream Marke¢ Pro‘nie ., _

25. As discussed above, the phrase “saynotocustoms” was found on the spiral
notebook in sees resideooe. on or about Augoet '22, 2017, UsPis inspector seen
waiyeiid ana i located the vendor profile for “eeyNoioCU`sToi`\/is”"oo Dreom‘i/iori<ec; e ` '
dark Web marketplace.9 The profile picture for sayNOtoCUSTOMS was of Homer
Simpson wearing a reggae hat and glasses At that time, sayNOtoCUST_OMS was in .
‘~‘vacation mode',‘” meaning that sayNOtoCUSTOMS was not actively taking new orders
for narcotics via Dream Market. However, Dream Market showed that
eeyNotocUsToMs’s lest active date wee on or obeot`Aogust 22, 2017, meaning that
someone had logged into the account on that day.

y 26. On` or about 0ctober 6, 2017, l viewed sayNOtoCUSTOMS’s profile on
Dream Market. sayNOtoCUSTOMS was no longer in vacation mode. The following
comment was under the terms and conditions of sayNOtoCUSTOMS ’sprotile:' "

BACK from vacation If my listings are up I am working and
you will get it in timely manner, you never have to ask. l
. ALWAYS take my listings down when I’m not gonna be
~ working lfyou’ ve ordered and haven’t received it and_I take
my listings down and put my status on vacation rest assured
your stuff is coming.,

 

9 'l`he moniker “sayNOtoCUSTOMS” appeared on multiple dark web sites and in various other places,
often with' different letters capitalized For ease of reference, this Affidavit uses a single form of.

capitalization ofthemoniker. _ - v
imsz sTArBs At'roxNi~:Y _

Affidavit of Inspect)or Fischlin - 13 ‘ v 700 mm- Smm sum 5220

USAO#201,7R01_19'Z »snmm, simon 98101
1 ` ' _ (206)553-7910

 

 

\¢°°~_~lc\t.h.hooi\>»-»-

colomz\)r~)r~)\~.>' "` "( xi
oo~iosw.h~ww§'§$;:;;§$§.;;

 

 

Case 2:18-mj-00580-I\/|AT Documentl Filed 12/20/18 Page' 28 of 43

27. I observed that sayN(ltoCUSTOMS had three separate listings for fentanyl,
varying from 500 milligrams to 3 grams sayNOtoCUS'l`OMS indicated that orders of
500 milligrams and under would be shipped via first-class mail l reviewed a listing for 1
gram of fentanyl and observed that the only shipping option was priority mail. I also
observed a comment under the terms and conditions of sayNOtoCUSTOMS’s profile
regarding the need for customers to use Kleopatra. Kleopatra is an application used to
store PGF certificates and keys. _ `

28. ` On or about November 8,2017,1 viewed sayNOtoCUSTOMS’s profile on '
Dream Markct l observed four separate listings for fentanyl, varying from 250 1
milligrams to 3 grams .Under the terms and conditions section of the profile, I observed
the following: “UPDATE 11/2: l’m not retiring afterall.. .Ihad a massive loss of money

so I need to work still. .despite the major risks. I’m trying to find a partner to ship for

me but rn im doing it. ” l also noticed another update: “UPDATE 10/27:1 had some life
situation pop up this week that required my full attention ad a few packs went out late.
You guys know for 3 yrs I’ve been the fastest guy anywhere, but life happens There .
might be a 3~4 day delay for a few of your orders this week. sorry guys, remember I’m
not amazon.” ` . . _ b
29. On`or about November 15, 2017, I viewed sayNOtoCUSTOMS’s profile on

Dream Market. I observed nine separate listings for‘fentanyl,_ six of which were for nasal
sprays. A 500 milligram fentanyl listing by sayNOtoCUSTOMS contained the following
under the shipping and refunds section`ot` the product description: '

So due to security and shipping concerns (the bulk of orders

_ ` are under 500mg, and having giant bags of parcels is a red
» ilag), everything up to 500mg will be shipping using first

class mail now, l g and up will go priority with traclcing, first

class mail letters will be UNTRACKED and you agree that if

your order is lost there will be NO RESI-HPS on any orders

up to 500mg, this is just the chance you gotta take if you

wanna order from me. I haven’ t had a parcel be lost in a long
` l time, as long as the address you give me is correct and valid.

- ~ ~ - ' l . UNTIED sums ArroxiNEY,
Affidavit of hispector Fischlin » 14 - l . _ 700 sTEWARTS , Summo n

UsAo#zoi"/Roiiw - ' ‘ » sam.ewiemoioooooi
_ » . _ (206)553-7910

 

 

 

z~:x~)c\>i~>,r~>i~>.b.i '
oo`iq\w.§wm.§§$;:a;;$§l:§

\ooo\ia\'ut.csm_r\>»_\

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 29 of 43

Ifyour order is 5 00rng and below make sure you are able to
get your mail daily and check for your letter

30. In_addition, under sayNOtoCUSTOMS’s listings for fentanyl spray there
was a product description which _included: “I sold thousands of these on Alpahbay. You
can carry them around anywhere you go and take your meds when and where you need
them, anyone looking thinks you just have allergies! I’ve literally done sprays RIGHT ,
next to a cop in line at the grocery store. Who would know? no one.” l 4

31. ln addition to the fentanyl listings, there was a listing titled “REAL
ALPLAX ZMG BARS BY GADOR PHARMA!” The listing included a photograph of
numerous.white\sti‘ips of tablets laid on a black surface-.~ Alplax; is also know by the brand .
name Xanax, and contains the drug alprazolam, which is a Schediile IV' controlled
substance ` ‘ v ' '

32. On or about November 17 2017, I' accessed Drearn‘Market. I' was unable
ib and any ibimgs by sayNoi:chsroMs. ‘

33. On or about February 2,2018,1 logged into Dream Market and viewed
sayNOtoCUSTOMS’s profile Dream Market showed that sayNOtoCUSTOMS had
retired o_n November 26_, _2017 Under th‘e terms and conditions section of the profile, I
observed the following: “l l/l 7; On vacation sorry guys don’t know for how long, could
be along tim`e. all orders went out that were accepted, one i accepted and then rejected
Sorry guys, it is what it is ”

~ 34. Dream Market showed that sayNOtoCUSTOMS joined on November 13,
-2015. sayNOtoCUSTOMS had 340 reviews with an overall rating of 4.92 out of 5. Due `
to my experience, l know that a review is generally associated with an order,`meaning
that sayNocchsToMs bad combined at least 340 arms on Dream Market. owing
my reviews of the account, I observed that sayNOtoCUSTOMS had sold both fentanyl
and Xanax Fentanyl was sold in the form of both a powder and a nasal spray.

Aft`idavit of Inspector Fischlin- 15 , ' j ~ ' 7M;UNTFEFU;;1]”_ASTT:;$M0
USAO#2017R01197 ~ SaA'i'n,x~:, WAsmNoijoN 98101

(205) 553-7970

\Q'O¢-JO\Lh-bu)i\.\)-\

NNNNNNN'N ‘ ‘ '
oo~xo\m.t>~.wr\>»-SG;S;\:U§‘B'B:E

 

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 30 of 43

_D. sayNOtoCUSTOMS’s Profile on AlphaBay

' 35. sayNOtoCUSTOMS also operated on AlphaBay, which, as described
above, was a dark web marketplace that was seized by law enforcement in July 20l7. I
reviewed records from the seized AlphaBay server, which contained information,about '
the vendor account for sayNOtoCUSTOMS. The profile picture for the account was of
Homer Simpson wearing a reggae hat and glasses, which matched the prolile picture for

sayNOt_oCUSTOMS on Dream Market ' /
36. The sayNOtoCUSTOMS profile included an “about” section which began:

"‘I’in a real fentanyl HCL vendor (pure 98% fully water soluble salts), not the bullshit

analogs.»” :Records!showed~that sayNOtoCUSTOMS sold fentanyl and Xanax~on the
marketplace Fenta'nyl,was sold in the form of both a powder and a nasal spray. x

37 . A review of the AlphaBay records revealed a listing by '
sayNOtoCUSTOMS titled “800v REAL ALPLAX BRAND BARS BY GADOR
PHARMACEUTICAL- USA ” The listing included a photograph of numerous white
strips of tablets laid on a black sui'i`ace. The photograph matched the photograph for a
similar listing by sayNOtoCUSTOMS on Dream Market, providing further evidence that
sayNOtoCUSTOMS was controlled by the same user on both Dream lvlarket and .
AlphaBay. v _ , 1 _ j k
38~. Records showed that sayNOtoCUSTOMS registered on AlphaBay on _or , ..
about November 8, 2015. sayNOtoCUSTOMS was last active on the site on or about l

_ ion 5 2017 seyNoiocUs'roMs completed approximater 2, 383 orders Reoords

indicated that, from around November 2015 to Iuly 2017,sayN0toCUSTOMS received

approximately l, 165 bitcoins as payment for the orders.
~39. Records further showed that sayNOtoCUSTOMS posted a message on

AlphaBay Market F crum regarding the use of a mixer to anonymize coins withdrawn .
from AlphaBay. 'I'he message included the followi'ng:

UNITED STATES ATI`ORNEY

Affidavit of Inspector Fischlin .- 16 ' , " - , l_ 700 Smmsm Sm mo

USAO#201'7R01197 ~ sums wmcioiwaioi
. ' ~ (206)553-7970

r~)'b)wi~)x\)t~) .'
oe\i-o\u\._c>.w§§-SG;:EU§ES:E

\o,oo~ic\.u\.c>.uoio\_.

 

Case 2:18-mj-00580-I\/|AT Dgocument 1 Filed 12/20/18 Page 31 of 43

Tha_ts great, so I have been using bitblenderl.° for my
blending has anyone checked how effective AB’s tumbling
is? I’m not hip enough to figure out if w/d,’s strait from AB
are fully _untraceable or is it possible to see the coins came
from AB unless you mmb_le'theni a second time? i_ think .5%
is more than fair for simple computer operation So I’rn a
level 6 vendor with 3k a day in sales. should I t\irnble them
still or should l be safe with AB’s new tech?

E. Related Vendor Account on AlphaBay
40`. As discussed below, the vendor account “kal<ashisan” on AlphaBay

appeared to be controlled by the same user as sayNOtoCUSTOMS.
41.1 reviewed the seized AlphaB ay server for records pertaining to kakashisan.

'The records showed that kakashisan registered on AlphaBay on or about September 20,

2015. kakashisan was last active on the site on or about July 1,2017. kakashisan

v completed approximately 215 orders for approximately 106 bitcoins. kakashisan sold

fentanyl and Xanax on the marketplace Feiitanyl was sold in the form of both a powder k

anda nasal spray.'
42. Records showed kakashisan posted a message on the AlphaBay~Market

,Foruin claiming to reside in Seattle. On November 1, 2015, kakashisan also posted a

nies sage advising that he had created a new account under the name sayNOtoCUSTOMS
which read: ` . 7
I finally got my hands oii a few hundred real Alplax~bbrand
bars by Gador pharmaceuticals (I always put alprax cause i
buy those too sometimes from an indian seller and i`get the ‘
names mixed up lol, these are alplax bars by gador), theyare
hands down the best quality xanax bar on the planet. Don’t
believe me? google it. I’m 100% sure I’m the only human on
early selling these us to us on any market `

enjoy )i only got 400 of them but they are worth every
penny, the champagne of bars 101

 

110 Based u on my'training and e ` rience, l know`that Bitco_in Blen_der is a Tor hidden service that allows
P XP¢ ,

 

users‘to obfuscate their Bitcoin_ transactions
- - - _ ~ UNnm srAT£-:s ATroRNEv
Affidavit of Inspector Fischlin 17 g . » v wasnme ma Sm$.m _

USAO#2017R01 197 - . 4 ~ soimii,wmmioronssxoi '
l _ l (206)553~7970

v

\.c`oo\zc\_u\.i>.mzo~

NNNNNNNN' ' -
oo\ia\m.nwm»-vbc`§'€§:a<:§§§:g

 

 

CaSe,Z:lS-mj-OOBSO-I\/|AT Documentl Filed 12/20/18 Page 32 of 43

I’ve made a new account and will be listing them on Sunday
11/7 under the account sayNOtoCUS'I-`OMS ' ,

._ 43. A message horn the AlphaBay server that was sent by sayNOtoCUSTOMS
on November»\ 18, 2015 ~, further indicated that sayNOtoCUSTOMS and kakashisan were

'$3

controlled by the same person. The message was titled, “Who,ops! This is kakashisan.

,. and included the following: “I forgot to tell you that I»made this account for my vending

now I started vending on kakashisan and decided it was smarter to have a separate vend
acco _ .i’ ~ _ '

l 44. ln another message that was part of the same exchange,
sayNOtoCUSTOMS wrote:- l ‘ '

please I’ve given plenty of proof this is my account, look at
my post in november that says “This is kakashisan!” cause
people were getting confused, please guys i’ve been of or
your top vendors for a long time almost 6001< in sales please
you K_NOW it’s me. Its my commission account I’m a good
vendor people really like me can you please just do this one
favor for me?

_F. WITTERS’s Ties to sayNOtoCUS’EOMS and kakashisan

45 . During my investigation, I uncovered numerous pieces of evidence tying
WITI'ERS to the sayNOtoCUSTOMS and kakashisan accounts First, according to the
seized AlphaBay records, the date of birth associated with the sayNOtoCUSTOMS and
kahashisan profiles matched WH'I`ERS’s date of birth.

46. Second, as detailed above, S.G.’s drug ledger indicated that
sayNOtoCUSTOMS was WI'ITERS.

47 . 'I'hird, USPS business records showed several USPS accounts in
MTTERS’ s name. One of the accounts listed an address of 7905 Detijoit Ave SW,
Seattle, WA. The account had a user name of “kakashisan. ” It should be noted the

address for this account matched one of the addresses for WITI`ERS listed on S. G.’ s drug

ledger.
» - '- _ ‘ ' ~ iiNszs'rA'nrs A'i'roRNEY `
Affidavit of lnspector Fischlin 18 .. . 700 mar s 3m sm

USAO#2017R01197‘ g ‘ ' . sumnme 98101
v . - (206)553 7970

 

 

\CQQ~Jo\i.n.i>~wi\a',...

i~)‘r\)i~)'\\>x~)x\> . .-
'oo~ac\m.>w§,§§“@;:;;;§;:

)_d
.<;>

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 33 of 43

48. Fouith, the email address associated With sayNOtoCUSTOMS on Dream
Market was anon432112344321@gmai1.com vI obtained a search warrant for this
account and it contained several emails indicating that WIT_TEKS had control over the
email account For example, I located an email sent on February 18, 2016, regarding an
order for Alprax in which MoneyGram was used for payment that included the following
message: ` t ` k ` l

Hey bud Ijust sent moneygram for $660 for 100 viagra and
1000 alprax. $150 for the viagra and $500 for the alprax and '

. 310 shipping
Sent to: USARAK PUTI`AWONG

. S,enders, name MAT'[}IEW WI'ITERS g W
Senders City;‘ Seattle, WASH[NGTON, USA
49. l located another email sent by"anon432112344321@ginai1.com on Apiil l
15, 2016, in which the user provided a name and address for shipment The name and
address provided Was Maii MTIERS, 7905 Dea~'oii Ave sw, searle wA 98106.
50. ' Fiith, I also located in this email account a message in which the user l
shared the PGP public key for kakashisan and otherwise referred to that vendor name and
sayNOtoCUSTOMS Specihcally, the message, send on November 9, 2015, stated:

here i_s kakashisan’ s pgp again I have a new vendor account
on alphabay called “sayNOtoCUSTOMS” I’ll give you that
pgp too please import both pgp certificates to your pgp.
Kakshisan PGP_, this is for SURE the same pgp as i used on
abraan [i. e., a different dark net drug market]. `

51 . In addition, l located in the email account a message containing the PGP
public key for sayNOtoCUSTCMS. The message statedz “new PGP for my vendor

account called sayNOtoCUSTOMS. ” I also located in the email account a message

addressed to the user of the account that began, “Hi saynotocustoms”.
52’. Sixth, I obtained an email search warrant for a different email account

associated with WITI`ERS, cssrules'@gmail com, which contained additional evidence

-For example, I recovered an email with an attached photograph of WITI'ERS holding his

UN!TED STATES A'ITORNEY ~ .

Affidavit ofinspa¢cor Fischiin - 19 _ ' ms gmmo

USAO#2017RO l 197 ~ . ~ Saamiz, WAsim~icroN 98101
‘ _ (206) 5 53-7970

 

\coo\ic~<.n.c>.o>r§>,_

oo\io\ur.i>c"$§:§

\_\
\»D

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 34 of 43

driver’ _s license and a piece of paper that said, “cryptsy- 11/24/2015” under which
“kakashisan” was written. l also located an email with an attached photograph of
numerous white strips of tablets laid on a black surface The photograph matched the
photograph for the sayNOtoCUSTOMS Alplax listings on both AlphaBay and Dream
Market. l also located an email sent by cssrules@gmail com attached to which were the
PGP private and public keys for kakashisan. The public PGP key matched the public
PGP key found on the seized AlphaBay server for the vendor kakashisan._ I also located ‘
numerous emails pertaining to orders for equipment and supplies that could b_e used' in the
distribution of controlled'substances via the U. S. mail. The orders included such items as
digital scales, heat/vacmiin sealers, Mylar bags, plastic baggies, nasal spray bottles,
bottles with droppers, printer ink cartridges, and mailing/shipping labels. In addition,
numerous emails were located pertaining to USPS orders shipped to_ WITI'.ERS for large
quantities of priority mail boxes, priority mail envelopes, address labels,. tracking labels,
andstamps.. l d ' ‘ ' l , y

'_ 53. chenth, WITI'ERS is closely associated with Bitcoin, a cryptocurrency
used to conduct drug sales on Dream Market and AlphaBay. For example, WI'I'I`ERS’s
Facebook account included a post responding to a post that showed a picture of cash.

.wri‘inas peaed.

'Ihat looks like 25k. Iwin lol, nah, cash is for suckers, buy
bitcoin man. Cash ai`nt gonna be worth the paper it’s printed
on soon. l wish I could buy a house with bitcoin but one day
you will be able to cryth is gonna get us out ii'om under the _
banksters thumbs and we will truly be free. The age of
information will bring about the age of empire.

1 54. `iiighih, wri'raas en his Feeebeek~page desen‘bed losing e large emma

` of bitcoins, coinciding with the time that sayNOtoCUSTOMS went dark on Dream

Market, explaining why he was no longer active on the dark web_ site. ~Speciiically,
WI'I'I'ERS posted on Facebook on November 17, 2017: " '

uNrrEosrAras AtroRNEY _ '

' -Arsdavii~erinepeeier Fisehiin-zo " .. . mmmsm Smsm

(206) 553-7970

l USAO#ZCI 7R01 197 . 1 ' , ' Ss.'mi.s, wrist 98101

 

 

\ooo.\`io\uii.\uiro»_\

NNNNN-NNNN~ ~
oo\ic\m.i>.o)io»-'.QGESZ§GIEE:

,._e
4 O

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 35 of 43

if you guys would have bought bitcoin in september when it
crashed to 3kk cause china banned it (for the third time, they
will be unbann`ing it again here soon). btc hit 8k 3 times in
the last few days. l told you guys at $4_00, $650, $800, etc, I
have the FB posts right here lol, you guys cant say you didn’t
know had a super bad week 1 got pbished like an udiot and
t lost 6001< bitcoin, almost offed myself, then I remembered l

had 114 coins in an old blockchain wallet 1 forgot the pw to in
may 2016, 1 pestercd blockcbain. com, a company that offers

Y wallets, they had told me that if l lost my recovery phrase and
had second pw l was SOL, but 1 was looking around about it
online and fiund a post a guy nade of an email from
blockchain with an attachment of all his wallet backups, I was
like wtf, why shouldn’t I be able to get my old wallet backup
"emaild to ine. They did it after pestering them for 2 days lol,
It was hard too l hade to figure out how top get my private
keys from the wallet it was nuts for days I sat here in the .
hopes this would work and last night I did it I got 114 bitcoins
woth about 850k lol, sucks I got backed but 1 prolyl never
would have gotten that wallet back if I wasn’t desperate lol.

55 . l As-notedabove, sayNOtoCUSTOMS left Dream Market on or about

November 26, 2017, posting on November 17 , 2017, the day of the Facebook post above:
- “1`1/17; 011 vacation sorry guys don’t know for how long, could be a long tiine. all orders

went out that were accepted, one i accepted and then rejected Sorry guy , it is what it is.”
G. WITTERS’s Accounts ' l

I. Witters’s U.S. Bank Accou`iits
56. According to records obtained from U.S. Bank, WITIERS opened a

checking account (-1982) (i. e., WI’I"ITERS"s Checking Account) in December 2015 and a

savings account (-7643) (i. e., WI”ITERS’ s Savings Account) in March 2018.

v 1 . WlmS’ s Checking Account
57. WI'ITERS’ s Checking Account is largely funded by electronic deposits

from the digital currency exchanges Coinbase and Gemini, as well as cash deposits
Speciiically, from December 2015 to October 2018, a total of approximately $871,438.67
was deposited into WITTERS’ s Checking Account_of which, approximately

. 1 curran status Arroi<NBY
Affidavit of Inspector Fischlin~ 21 . y , 700 man Sm mo

USAO#2017R01197 ` sm-rte,wesmsemsmoi
y ` ' y ` (206) 553-7970

 

\ooo\ic\u\.¢>o.)x§_>,_.

p...\
,...a

wwt~)x~)x-)\~) h
ec\io\m..>.w§§§$;‘o:ia`;:$

l,_d
¢

,_.
l\)

 

 

Case 2:18-mj-00580-I\/|AT Document 11 Filed 12/20/18 Page 36 of 43

$810,742.31 was received horn Coinbase and Gemini, while $14,780 was deposited in
the fm ofcash '(as detailed aetow). it should be noted that uaTTERs’s checking
Account was opened shortly after “kakash_isan”A and “sayNOtoCUSTOM ” began selling
controlled substances on AlphaBay. `

58. The deposits from Coinbase and Gemini into M'I'I'ERS’s Checking_

Account include the following:_

  
   

e.... ny i.. A_._i.

‘2/2'/1‘1- CMm
1/26/16 » coinbase $3,0_0_0' ~ '
v3/7/_16 combase $2,000

" 3/29/16 comm s891.35

6/24/16 combine $2,290 t
'11/30/17 Gemini s9,000

`12/19/17 eemini sioo,ooo
12/21/17 Gemini , »$10‘0,000
12/22/17 eemini_ $100,000 °
12/27/17 _ 1 Gemihi $100,000-
~ 12/28/17 Gemini `sioo,ooo
1/9/18 deemed sioo,ooo
1/16/18 G¢mini sioi),ooo
1/17/13 'Gemiiii s91,560.96
To¢ai= 3810,742.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“ The dates listed are those included on WITTBRS’ U.S. Bank statements. The actual deposit date may

predate the date listed. _ ~
UNm-‘.D s'rAiEs ATPORNEY

Affidavit oflnspector Fischlin~22 . ‘ 1 _ h , msmwm . smmmo

USAO#2017R01197 - ‘ snmuz, wasnmmu 98101
_ (206)553-7970 '

 

to
\_‘

1

i-I\-‘>-~i-~ ‘
oo\io\m'§_§§:;

r\)'b~)
*-‘Q

k\)
UJ

wm
qsui

\ooo\iosv\,-c>u)r~.),_-

*' ‘ ` 1/2/1'1 34_26

;_a
_ \D

10
N .

l\)
.4>_-

 

l\)
co .

Case 2:18-mj-00580-I\/|AT Documentl Filed 12/20/18 Page,37 of 43

5 9.` Records from Coinbase revealed an account in MTI'ERS’s name that had
transacted in approximately 301 bitcoins. Records revealed at least two bitcoin wallet
addresses provided by sayNOtoCUS TOMS on AlphaBay for withdrawal purposes
resolved to the Coinbase account in WIUERS’$ name. Furthermore, records from
'Coinbasc contained a note that WI'ITERS’s account was associated with a high volume
of dark web market activity and specifically listed AlphaBay. Based on my training and
experience, l submit that this information demonstrates that WITTERS’$ (ioinbase
account was directly linked to dark web narcoch proceeds v

601 WITI`ERS’s Checking Account is also funded by cash deposits These
cashldeposits; whichjcumulatively amount to more than approximately $l4,780,'include '

the following:

 

, 12/13/15 *$200 .,
,4/5/16 $2,000
4/12/16 si»,szo

 

 

 

 

1/3}/17 sz,ooo
1/20'/17 $6,000
3/20/17 31,340
'6/17/17 $200
6/23/17 si,ooo '
ran = s14,780

 

 

 

 

 

 

 

 

 

61. As of October 9,2018,WI'I'1`ERS’s Checking Account held a balance of
approximately $132, 583. 18

 

Aaidavitofinspecmrrischiin!zs ._ _ -- . 1 awareness moRNEY_.
UsA0#201m01197 v , v ‘ 7°§§3§&§.§5§;;“§§123°

(206) 553-7970

 

~\O'oc ~.l o\`u\ .c> w,\\>`.....

x\)'z\)\\.)r~>x~)t~)r~.>t\)x~)"»-¢»--` ‘
oo~io\m.>.ws)~o\ooo;;;,;,$§:;

 

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 38 of 43

g 2. WI’I`TERS’s Savin§ Account

62 Wl"l"l`ERS?s Savings Account was solely funded by _a $500,000 electronic
transfer from WITIERS’s checking account on or about March l§, 2018.

63.‘ _ As of october -24, 2013, wli'i‘a:as’s savings .Aennuni held a balance nf
‘approkimately $329,250.15. As described further below, `the_'remaining approximately
$170, 000 (of the $500 000 transfer noted in the paragraph above) was transferred to
another account held in WI'l`TERS’s name ` `

_ II. WITTERS’s GBC Acco\mt
64. Accordi.ng to records obtained from GBC lnternational Bank, WI'I`TERS

opened a savings account (-1014) (i. e., WI'I"I'ERS’s GBC Savings Account) in May
2017, WITI`ERS’ s GBC Savings Account was funded entirely by cash deposits These

cash deposits include the following

  

’ 5/17/17
7/21/17 si,ooo .

 

 

8/3'1/17 assn
9/21/17 s600
Tn¢ni= ss,iso

 

 

 

 

 

 

65. As croweme 3 20111, wii'm_Rs’s.GBc savings Annnnnt helen
balance of approximately $3, 860. 69 4

`66. WITI'ERS also holds the SAFE DEPOSIT BOX at GBC International
Bank. On or about November 7, 2017, an HSI SA interviewed employees at the bank in

'Shoreline WA. Seve_ral employees stated that WI’I'I'ERS was observed bringing in

bundles of U. S. currency to put into the SAFE DEPOSIT BOX. WI'ITERS told

employees he made the money from bitcoin. . _
67 . On or about November 13, 2018 an HSI SA interviewed employees at the

bank again. An employee confirmed that WITI'ERS is still the lessee of the SAFE

Affidavit of Inspector Eischlin- 24. l y ~~ ;Y;H$ASU AM.°

USAO#2017R01197 simmsb wnsmneros 98101
» ' 1 . . ~ 4 ' (206)553-7970

 

 

\ooo\ioiu»i=.;r\)»¥~

sommioi~)r~>r~)'i~)`i~) , v
oo\io\m.>wi~)~o$;:&‘@§$i§:$

 

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 39 of 43

DEPOSIT BOX.' An employee witnessed WITTERS access the SAFE DEPOSIT BOX

with bundles of currency in a bag and then come out without the bag_. An employee d
indicated that WI'I'I'ERS openly spoke about how much money he made with bitcoin.
An employee advised that the SAFE DEPOSIT BOX was last accessed in March 2018

68. I know based on my training and experience Working narcotics cases that
drug dealers often use safe deposit boxes to hide valuables and the proceeds of their illicit
activities The placement of these items in these locations serves to protect these items
from theft, as well as from potential seizure should law enforcement execute a search
warrant at the drug tra£iicker’ s primary residence `

41 ' 1 69 I also know that persons involved' m the naflicking of illicit drugs often keep »
large amounts of cash either on hand, on their pei‘son, within their residence or within safe
deposit boxes I also know that drug dealers often convert cash proceeds into valuable items
such as precious metals and gems such as gold, silver, jewelry, etc. l also know from
training and experience that drug dealers often keep records of drug sales and transactions
These records are kept so that the drug dealers can keep track of the money owed to them
for the amount of drugs being sold. `~ . '

l[l. WI'I`TERS’s Gemini Account

7 0. According to its website, www. gemini. com, Gemini Trust Company is a
digital asset exchange~that allows users to buy, sell, and store digital assets such as h
biceeiee. 4 g
` ` 71. Aeeerdwg re reeerasebieined sen G`emini', wlrrERs opened en eeeeuni
(i e., WITTERS’s Gemini Account) in August 2017, WTI'IERS’s Gemini Account is
linked to WlTl`ERS’ s Checking Account _.

72. From approximately October 2017 through October 2018, more than
approximately 600 BTC were deposited into WI_'I"l'ERS’s Gemini Accoui'it. These 1
deposits included an initial set of deposits made from October 3, 2017, through October
8, 2017, cumulatively amounting to approximately 121 22269495 BTC ('worth
approximately $530, 808. 52 U. S. dollars as of early October 2017). Records indicate that

. » curran srAras ATroRNizY
Affidavit ofInspector Fischlin- 25 ~ ~ ' mm“,mm gm 5220

USAO#2017R01197 - smmnwisameron 9s101
~ ~ _ 1 (20§)55'3.7970

 

 

\00¢.`1-0\¢.)14>.`\.»>1\)»...

wwmr~)x\)t~)w " '
m_saasccuse;,:au:ee:s

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 40 of 43

hundreds of purchases and sales of cryptocmrencies (primarily bitcoins) were made via
the account, and that the account’s U.S. dollar balance varied ii‘om as little as $0.0l to -
$1,501,937. 26 As detailed in stable above, between November 30,' 2017, and January
17, 2018, a total ofappro)dmately $800, 560 96 was withdrawn from WI'I'I`ERS’s Gemini
Account and transferred to WITTERS’s Checking Aecount.

. 73. As of October 24, 2018, WITI'BRS’ s Gemini Account held balances of ~
approximately 3155,928. 01 U. S. dollars and 0 29215414 BTC.

74. During my review of M'I"I`ERS’ s Gemini Account, l located several
messages exchanged between WTI“I'ERS and Gemini. The messages pertained to the
source of WFITERS’sbitcoins~. ‘For example; »I observed the following message sent by
wm'ERs on January 12, 2018 4 `

“The coins i purchased at a minute fraction of what they are now and over
the yrs have been converted so many times and sent to exchanges and back
and cross chains there is absolutely no possible way to show it. Ifi had ,
deposited 200 bitcoins 2 years ago you wouldn’t have even noticed right? I
cwa image that rm alone in suddeniy having a large ammar beams

;‘I have found proof that I was buying bitcoins on coinbase in 2015 , Would
a download of my transactions showing deposits into coinbase in 2015
suffice to' show l have been active iii buying and trading bitcoins? I can
upload the excel file if you would like. This shows thatl Was making
deposits into coinbase in December 2015. ’-’

75. Based on my training and experience, I submit that this information
demonstrates that WITT'El{S’s Gemini account and the bitcoins deposited into that
account (as Well as derivative U S. dollars and cryptocurrencies held in the account) were
the proceeds of, and/or derived from, dark web narcotics sales ‘ '

76.‘ Based on my training and experienec, and as further detailed above, I

believe that Gemini, if served with a warrant to seize cryptocurrencies held in a Genimi

iiann sums Ai'roR_NEv
Aflidavit of InspectorFischhn 26 _‘ 700 mwm S gm mo

USAO#2017R01.197 . . ` emma wmm~zems 98101
, » (206) 55'3 7910

 

 

\aoo'\i»<:\u'\.z>u)c\)».~

i~)~c~)'c~)r~)x~)t~.)i~>r~)'.
ooq.mm~h»ww~§@.;:;§§§§':g

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 41 of 43

user’s wallet, is capable of assisting law enforcement with the execution of that warrant
by,' among other things, facilitating the transfer of said cryptocmrencies into a law
enforcement-convened wallet ` l therefore request that the Court authorize law
enforcement to execute the requested warrants pertaining to WI'ITERS’s G`einini wallets
by serving the warrant directly upon Gemini itself ‘
` iv. wri'riiizs’s Rnbinhood Aecoum

"77, , Robinhoo'd Markets, Inc. (“Robinhood”) is a financial services company

that allows users to invest in publicly traded companies, exchange-traded funds, and

cryptocurrencies.

least OCtober 2018, a cumulative total of approximately $170, 000 in funds were
transferred from WIT'I'ERS’ s Savings Account to a Robinhood account (i e. .,
WITIERS’s Robinhood Account) For example, the following funds were transferred
i`rom M'ITERS’s Savings Account to WI'I'IERS’s Robiiihood Account on or about the

dates listed below:

 

6/13/13 $20,000
. 3/22/18 $50,000

 

 

9/5/18 ' $50,000
9/24/18 sso,ooo
Towi= $17'0,000

 

 

 

 

 

 

v 79. » As of O'ctober 3l, 2018, WITTERS’s Robinliood Account had a U.S. dollar

balance of approximately $167, 293. 25. '
V. WITTERS’s Bittrex Account
80. According to its website, www. bittrex coin, Bittrex is a blockchain

platform that provides users with digital wallets and the ability to execute trades.

- ' - _ ' 1 roman sums Ar'roiiNsY` '
Affidavit of Inspector Fischlin 27 , . 700 smART ’ sum mo

USAO#2017R01197 " ~ ' ' Surns,WAsHi'NG'roN%lOl'
' . . _ . (206)553~7910

.478.~ According to records obtained from Robinhcod, from June 2018 through at - . _

 

\OO¢\]G\Lh-l§b)i\))-A

comi\)r\)x~)ioi~)i\) 5
' ®Q@w#ww~§$§:‘5.&§$§:3

 

 

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 42 of 43

81. According to records obtained from Bitlrex, WI'I'I`ERS opened an account `
(i.e., wirraiis’s sam Accouni) in iuiy 2016. miransis-Bimex_ A¢coum is largely l
funded by deposits of bitcoins. Accoiint records indicate that, from around August' 2017
to October 2018, approximately 155 sell orders were executed in which bitcoins were
exchanged for units of Tether (another` form of cryptocm'rency). As of November 8,
2018,WI'1"TERS’sBittrex Account had a balance of 25, 936 units of Tether (which are
worth approximately $25, 798. 74 U. S. dollars at prevailing market rates).

82. Based on my training and experience, and on information described herein,
I submit that the bitcoins deposited into WITTERS’ s Bittrex Account_as well as any '

. denvative- assets (including:bitcoins or other cryptocurrencies)_are the proceeds of, 4

and/or derived from, dark web narcotics sales. l

83. 1 Based on my training and experience and as further detailed above, I
believe that Bittrex, if served With a warrant to seize cryptocurrencies held in a Bittrex
user’s wallet, is capable of assisting law enforcement with the execution of that warrant '
by, among other things, facilitating the transfer of said cryptocurrencies into a law
enforcement-controlled wallet I_ therefore request'that the Coiiit authorize law
enforcement to execute the requested warrants pertaining to WITI`ERS’s Bittrcx wallets ~

~by serving the warrant directly upon Bittrex itself.r

H. WITI`ERS’s Criminal History and Income

84. WITIERS’s criminal history includes a felony conviction for Possession of
a Controlled Substance '

85. Atter revieng the transactional histories of WITTERS’s Checking,
WI’lTERS’ s Savings Account, and WI'ITERS’ s GBC Savings Account, I was unable to
identify any recurring deposits that would suggest that MTI`ERS was earning a salary,

-dividends, or other form of recurring legitimate income during the time period of

December 2015- October 20l 8. 'Ihe only exception appeared to be deposits from the U. S.
Governinent pertaining to Supplemental Security Income (“SSI”) benefits into

Affidavit of Inspector Fischlin 28 .' UNHED STATES ATIURNEY `
UsAo#2017R01197 ,~ ' wilmi;/§§§Z§§“§§$°

(206) 553-7970

 

 

 

 

\eoe`i'c\u.-¢>wrr.)-V

~l~)it~)t~.)r~)i~>t§)r~)m.i\> ~ ,
-oo\io~u\.i>mt~_).»-i05'§.:`133§5"{3:."5‘

Case 2:18-mj-00580-I\/|AT Document 1 Filed 12/20/18 Page 43 of 43

' WITTERS’ s Checking` Aceount, which Hoin Januaiy 2018 to October 2018 cumulativer

amounted to approximately $29, 380.
» 86. v I have obtained records ii'om the Washington State Employment Security

ii Depurtment, after requesting information related to WITI`ERS. Awording to records
provided by the Employment Securi_ty Departinent, WITTERS reported a total of
approximately $5, 486 m income during the time period of _2012 through Jum'ie 2018

MQ_N.
87 . Based upon the evidence gathered in this investigation and set out above, I
suhmit thet there is prohable cause to believe that the SUBJECT _A88BTS constitute
property eonstituting, or derived from, proceeds obtained, directly or hidirectly, as the
result of violations of 21 U 8 C. §§ 841(a)(l), (b)(l)(A), and 846 and therefore that the _. y
SUBIECT ASSETS are subject to seizure and forfeiture pursuant to 18 U. S. C § 98l(b), ` “

and 21 U. S. C §§ 853(3), 853(£`), and 881(3.)(6). Aj\/

MICHAEL' FISCHLI N
Inspector, USPIS

sUBscRIBED AND swoRN before me on this q ' day ofDe¢-,ember, 2018._ -.

ULA L. MccANDLis

 

 

 

United states iviagistra:e Judge
,AHidavit of Inspector Fischlin 29 . . _ 700 SWE;T§£MG

~USAO#ZOI?ROI.I97 ` ‘ _ ` Smm.n,WAsumeioN%lOl
, ' - t (206) 553-wm

 

 

